DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 8-14 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. ALLOWABLE SUBJECT MATTER 
Claims 1-5 and 7 are allowed.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub.: 2004/0205305) in view of Au et al. (US Patent 6,546,461), Calvignac et al. (US Pub.: 2006/0026342) and Jiao (US Pub.: 2011/0261063)

As per claim 8, Lee teaches/suggests an encapsulated data cache system comprising: encapsulated memory (e.g. associated with Fig. 1, ref. 10) that includes: a plurality of bank queues that each include a respective read port and a respective write port (e.g. associated with FIFOs 40-47 in Fig. 1 with respective port for read and write operations); and a memory include: being coupled to the plurality of bank queues (e.g. associated with memory being coupled to FIFO for read operation in Fig. 1); and being coupled to the plurality of bank queues (e.g. associated with memory being coupled to FIFO for write operation in Fig. 1) (Fig. 1; and [0003]-[0005]).
Lee does not expressly teach the encapsulated data cache system comprising: 
a plurality of data banks that each include:
a respective read port coupled to a respective bank queue; 
a respective write port coupled to the respective bank queue; and 
a respective read/write port.
Au teaches/suggests an encapsulated data cache system comprising: a respective read port coupled to a respective bank queue (e.g. associated with port for data output coupled to respective data output register); and a respective write port coupled to the respective bank queue (e.g. associated with port for data input coupled to respective data input register) (Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; and col. 7, l. 14-54).
Calvignac teaches/suggests a system comprising: a respective read/write port (e.g. associated with the memory bank with respective port for receiving the write operation and the read operation from output port of multiplexer 134 in Fig. 1) (Fig. 1; [0018]-[0023]; and [0038]-[0040]).
Jiao teaches/suggests a system comprising: a plurality of data banks (Fig. 7, ref. Bank 0 to Bank 7) that each include respective ports (e.g. Fig. 7, ref. 521-523) (Fig. 7; [0049]-[0052]; and claim 4).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention to include Au’s multiplexers and control module, Calvignac’s  multiplexing architecture and Jiao’s respective ports into Lee’s system for the benefit of implementing a high speed memory device (Au, col. 5, ll. 53-55), maximizing memory bandwidth available for the read and the write operations (Calvignac, [0007]) and parallel execution of threads and loading/unloading of thread inputs/outputs while avoiding unnecessary arbitration operations (Jiao, [0051]) to obtain the invention as specified in claim 8.

As per claim 9, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 8 above, where Lee, Au, Calvignac and Jiao further teach/suggest encapsulated data cache system further comprising: a set of multiplexers that each include a select input and an output coupled to the respective read port of a respective bank queue of the plurality of bank queues; and a set of arbiter logic circuits that are each coupled to the select input of a respective multiplexer of the set of multiplexer (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 10, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 9 above, where Lee, Au, Calvignac and Jiao further teach/suggest encapsulated data cache system further comprising address processing logic coupled to the set of arbiter logic circuits (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 11, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 9 above, where Lee Au, Calvignac and Jiao further teach/suggest encapsulated data cache system wherein: the set of multiplexers is a first multiplexer set of multiplexers; the encapsulated data cache system further comprises a second set of multiplexers that each include a select input and an output coupled to the respective read/write port of a respective data bank of the plurality of data banks; and the set of arbiter logic circuits are each coupled to the select input of a respective multiplexer of the second set of multiplexers (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 12, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 11 above, where Lee, Au, Calvignac and Jiao further teach/suggest encapsulated data cache system including: wherein the respective read port and the respective read/write port of each of the plurality of data banks are configured to preform read operations concurrently. (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 13, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 9 above, where Lee, Au, Calvignac and Jiao further teach/suggest encapsulated data cache system including: wherein the set of multiplexers is a first set of multiplexers; and the encapsulated data cache system further comprises: a second set of multiplexers that each include a select input and an output coupled to the respective write port of a respective bank queue of the plurality of bank queues; and a set of write arbiter logic circuits that are each coupled to the select input of a respective multiplexer of the second set of multiplexers (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 14, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 8 above, where Lee, Au, Calvignac and Jiao further teach/suggest encapsulated data cache system further including: first arbiter logic coupled to the respective write port of each of the plurality of bank queues; and second arbiter logic coupled to the respective read port of each of the plurality of bank queues, to the respective read/write port of each of the plurality of data banks, and to the first arbiter logic (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 21, Lee teaches/suggests a cache system comprising: store queue circuitry that includes a plurality of store queues (e.g. associated with associated with FIFOs 40-47 in Fig. 1 that is coupled to respective output) that each include: a respective write port (e.g. associated with corresponding FIFO having port for writing operation with data from corresponding port 30-37 in Fig. 1); a respective read port (e.g. associated with corresponding FIFO having port for reading operation with data to corresponding port 30-37 in Fig. 1); and a respective output (e.g. associated with corresponding FIFO with corresponding output to multiplexer 54 in Fig. 1); a storage circuit that includes a memory being coupled to the store queue circuitry (e.g. associated with memory being coupled to FIFO for read and write operations in Fig. 1) (Fig. 1; and [0003]-[0005]).
Lee does not expressly teach the cache system comprising:
a plurality of banks that each include a respective read port coupled accordingly, a respective write port coupled accordingly, and a respective read/write port;
a set of write port multiplexer circuitry that includes a first plurality of multiplexers that each include a respective output coupled to the respective write port of a respective store queue of the plurality of store queues; and
a set of read port multiplexer circuitry that includes a second plurality of multiplexers that each include a respective output coupled to the respective read port of a respective store queue of the plurality of store queues.
a set of read/write port multiplexer circuitry that includes a third plurality of multiplexers that each include a respective output coupled to the respective first port of a respective bank of the plurality of banks.
Au teaches/suggests a cache system comprising: a respective read port coupled accordingly (e.g. associated with port for data output coupled to respective data output register), and a respective write port coupled accordingly (e.g. associated with port for data input coupled to respective data input register); a set of write port multiplexer circuitry that includes a first plurality of multiplexers that each include a respective output coupled to the respective write port of a respective store queue of the plurality of store queues (e.g. associated Input Mux having port for communicating Data In to data input register); and a set of read port multiplexer circuitry that includes a second plurality of multiplexers that each include a respective output coupled to the respective read port of a respective store queue of the plurality of store queues (e.g. associated with Output Mux having port for communicating Data Out from data output register) (Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; and col. 7, l. 14-54).
Calvignac teaches/suggests a system comprising: a respective read/write port (e.g. associated with the memory bank with respective port for receiving the write operation and the read operation from output port of multiplexer 134 in Fig. 1); and a set of read/write port multiplexer circuitry that includes a third plurality of multiplexers that each include a respective output coupled to the respective first port of a respective bank of the plurality of banks (e.g. associated with the output port of multiplexer 134 coupled to the first port for communicating write operation and read operation with memory bank in Fig. 1, wherein it would have been obvious and/or well-known for implementing multiple sets/copies of the multiplexer and memory bank architecture) (Fig. 1; [0018]-[0023]; and [0038]-[0040]).
Jiao teaches/suggests a system comprising: a plurality of banks (Fig. 7, ref. Bank 0 to Bank 7) that each include respective ports (e.g. Fig. 7, ref. 521-523) (Fig. 7; [0049]-[0052]; and claim 4).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention to include Au’s multiplexers and control module, Calvignac’s  multiplexing architecture and Jiao’s respective ports into Lee’s system for the benefit of implementing a high speed memory device (Au, col. 5, ll. 53-55), maximizing memory bandwidth available for the read and the write operations (Calvignac, [0007]) and parallel execution of threads and loading/unloading of thread inputs/outputs while avoiding unnecessary arbitration operations (Jiao, [0051]) to obtain the invention as specified in claim 21.

As per claim 22, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 21 above, where Lee, Au, Calvignac and Jiao further teach/suggest cache system wherein: each multiplexer of the first plurality of multiplexers includes a first input coupled to a first datapath and a second input coupled to a second datapath that is different from the first datapath; each multiplexer of the second plurality of multiplexers includes a first input coupled to the first datapath and a second input coupled to the second datapath; and each multiplexer of the third plurality of multiplexers includes a first input coupled to the first datapath and a second input coupled to the second datapath (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 

As per claim 23, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 22 above, where Lee, Au, Calvignac and Jiao further teach/suggest cache system wherein: each multiplexer of the first plurality of multiplexers includes a third input coupled to a direct memory access (DMA) datapath that is different from the first datapath and the second datapath; and each multiplexer of the second plurality of multiplexers includes a third input coupled to the DMA datapath (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 24, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 22 above, where Lee, Au, Calvignac and Jiao further teach/suggest cache system further comprising a first set of arbitration logic coupled to the set of write port multiplexer circuitry and configured to cause the set of write port multiplexer circuitry to provide respective transaction data of a first transaction to a subset of the plurality of store queues without providing respective transaction data of the first transaction to a remainder of the plurality of store queues (Lee, Fig. 1; [0003]-[0005]; Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 25, Lee, Au, Calvignac and Jiao teach/suggest all the claimed features of claim 24 above, where Lee, Au, Calvignac and Jiao further teach/suggest cache system further comprising a second set of arbitration logic coupled to the set of read port multiplexer circuitry and configured to cause the set of read port multiplexer circuitry to provide respective transaction data of a second transaction to the remainder of the plurality of store queues (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54; Calvignac, Fig. 1; [0018]-[0023]; [0038]-[0040]; and Jiao, Fig. 7; [0049]-[0052]; claim 4), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-5, 7-14 and 21-25 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 01, 2022